Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the new claim limitation requiring the polymethacrylate polymer have a hydroxyl group overcome the current rejection as the acrylate polymer of Matsuoka does not contain such a part.  This is not persuasive.
P 58 describes an acrylate monomer.  The R group has up to 30 carbon atoms and an E group attached.  See p 59.  The E group specifically includes benzoilamino groups, see p 63 in the middle of the paragraph.  Benzoilamino contains hydroxy groups.  As such the limitations of the claims are met and the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US 2007/01911239 A1).
Regarding claims 1-11 Matsuoka teaches a lubricant composition (abstract) for a transmission.  The lubricant contains:
A.  A base oil that is a mineral oil (see examples 1-6) with a viscosity of 2.6 or 4.2.  See table 1 notes on page 14.  The lubricant composition has a KV at 100C of 3 to 8 cSt and a VI of up to 200, see abstract. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B.  A polymethacrylate polymer overlapping the one of Markush structure 1 of the instant application.  See p 15-16.  See p 62 for the E group which contains the monovalent oxygen containing.  See p 60-61 for the R1 group (as found in Markush structure 1 claim 1 of the instant application).  This is used in the amount of 2-12% of the composition, see p 77.
P 58 describes an acrylate monomer.  The R group has up to 30 carbon atoms and an E group attached.  See p 59.  The E group specifically includes benzoilamino groups, see p 63 in the middle of the paragraph.  Benzoilamino contains hydroxy groups.
Matsuoka does not specifically state the rate of change of the kinematic viscosity at 40C.  As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The examiner has a sound basis for believing that the products of the applicant and the prior art are the same.  The same type and amount of base oil are used, and the same type and amount of a polymethacrylate polymer are used in both compositions.  As such the rate of change of the kinematic viscosity would overlap the range of 5% or less using the testing method as defined in claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/FRANCIS C CAMPANELL/Examiner, Art Unit 1771        
                                                                                                                                                                                                
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771